Citation Nr: 0836125	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  03-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment of improved death pension benefits 
beyond April 1, 2002 based on exclusion of a child's income 
due to hardship.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from October 1947 to November 
1951.  He died in January 2001.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The appellant's countable income for death pension 
purposes for calendar year 2002 was $14,244; for calendar 
year 2003 her income was $14,436; for calendar year 2004 her 
income was $14,748; and for calendar year 2005 her income was 
$15,144.

2.  The maximum applicable income limitation for a surviving 
spouse with one dependent child during calendar year 2002 was 
$8,389.  The maximum applicable income limitation for a 
surviving spouse with one dependent child during calendar 
year 2003 was $8,507.  The maximum applicable income 
limitation for a surviving spouse with no dependents during 
calendar year 2004 was $8,686.  The maximum applicable income 
limitation for a surviving spouse with no dependents during 
calendar year 2005 was $8,921.

3.  The appellant's countable income for improved death 
pension purposes exceeds the maximum applicable income 
limitation from April 1, 2002.


CONCLUSION OF LAW

The requirements for entitlement to improved death pension 
benefits have not been met, as the appellant's countable 
income exceeds the maximum annual income limitation.  
38 U.S.C.A. §§ 1503, 1541, 5312 (West. 2002 & Supp. 2007); 38 
C.F.R. §§ 3.3(a), 3.23, 3.260, 3261, 3.262, 3.271, 3.272 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a 
claimant of the type of evidence needed to substantiate a 
claim - including apprising her of whose specific 
responsibility, her's or VA's, it is for obtaining the 
supporting evidence, and giving her an opportunity to submit 
any relevant evidence in her possession.  There is also a 
requirement that VCAA notice, to the extent possible, be 
provided prior to initially adjudicating the claim (in the 
interest of fairness), and that VA explain why, on occasions 
when this is not done, it is nonetheless nonprejudicial and 
therefore, at most, harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004) ("Pelegrini II"); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a case, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Moreover, VA's 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, as 
here, where it cannot be substantiated because there is no 
legal basis for it, or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  On multiple occasions, the RO requested that the 
appellant provide additional information in order to enable 
the RO to more fairly determine whether she could be entitled 
to death pension benefits.  Therefore, further discussion of 
the VCAA is not required.  See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).  

Legal Criteria

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's nonservice-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002).  
An appellant is entitled to these benefits if the veteran 
served for 90 days or more, part of which was during a period 
of war; or, if the veteran served during a period of war and 
was discharged from service due to a service-connected 
disability or had a disability determined to be service-
connected, which would have justified a discharge for 
disability; and, if the appellant meets specific income and 
net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. 
§ 3.3(b)(4).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In 
determining annual income, all payments of any kind or from 
any source including salary, retirement or annuity payments, 
or similar income, which has been waived, shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see 
also 38 C.F.R. § 3.271(a).  

The following, as set forth in 38 C.F.R. § 3.272, shall be 
excluded from countable income for the purpose of determining 
entitlement to improved pension: welfare, maintenance, VA 
pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses and burials and 
just debts, educational expenses, certain portion of a 
child's income, Domestic Volunteer Service Act program 
payments, distribution of funds under 38 U.S.C.A. § 1718, 
child's available income under hardship circumstances, 
survivor benefit annuity paid by the Department of Defense, 
Agent Orange settlement payments, restitution to individuals 
of Japanese ancestry, proceeds from the cash surrender of a 
life insurance policy which represent a return of insurance 
premiums, income received by American Indian beneficiaries 
from trust or restricted lands, Radiation Exposure 
Compensation Act payments, and Alaska Native Claims 
Settlement Act payments.  Exclusions from income do not 
include Social Security disability benefits.  38 C.F.R. § 
3.272.  Such income is therefore included as countable 
income.  

The maximum annual rate of improved death pension benefits 
shall be the amount specified, and as increased from time to 
time, under 38 U.S.C.A. § 5312.  See 38 U.S.C.A. § 1541(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.23(a)(5) (2007).  
Effective December 1, 2001, the maximum applicable income 
limitation for a surviving spouse with one dependent child 
and no entitlement to special monthly pension was $8,389.  
This rate is applicable for evaluating claims for benefits 
during calendar year 2002.  Effective December 1, 2002, the 
maximum applicable income limitation for a surviving spouse 
with one dependent child and no entitlement to special 
monthly pension was $8,507.  This rate is applicable for 
evaluating claims for benefits during calendar year 2003.  
Effective December 1, 2003, the maximum applicable income 
limitation for a surviving spouse with one dependent child 
and no entitlement to special monthly pension was $8,686.  
This rate is applicable for evaluating claims for benefits 
during calendar year 2004.  Effective December 1, 2004, the 
maximum applicable income limitation for a surviving spouse 
with one dependent child and no entitlement to special 
monthly pension was $8,921.  This rate is applicable for 
evaluating claims for benefits during calendar year 2005.  

In determining the annual income of a claimant, all payments 
of any kind or from any source (including salary, retirement 
or annuity payments, or similar income) shall be included, 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see 
also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2007).

Regulations also provide for a hardship exclusion of a 
child's income.  "Hardship" shall be held to exist when 
annual expenses necessary for reasonable family maintenance 
exceed the sum of countable annual income plus VA pension 
entitlement. Expenses necessary for reasonable family 
maintenance include expenses for basic necessities (such as 
food, clothing, shelter, etc.) and other expenses, determined 
on a case-by- case basis, which are necessary to support a 
reasonable quality of life. See 38 C.F.R. § 3.23(d)(6).

When hardship is established under the provisions of 38 
C.F.R. section 3.23(d)(6) there shall be excluded from the 
available income of a child an amount equal to the amount by 
which annual expenses necessary for reasonable family 
maintenance exceed the sum of countable annual income plus VA 
pension entitlement computed without consideration of this 
exclusion. The amount of this exclusion shall not exceed the 
available income of the child, and annual expenses necessary 
for reasonable family maintenance shall not include any 
expenses that were considered in determining the available 
income of the child or the countable annual income of the 
surviving spouse. See 38 C.F.R. § 3.272(m).

Analysis

The claimant is the deceased veteran's surviving spouse.  She 
has one child, who is disabled and who lives with her.  The 
appellant receives Social Security payments for herself and 
for her child.  The appellant maintains that the Social 
Security income she receives on behalf of her child should be 
excluded in the calculation of her annual income for pension 
purposes.  Furthermore, the appellant maintains that she is 
unable to meet their living expenses with the Social Security 
income that she receives for herself and her daughter.  

The veteran died in January 2001. The appellant filed a claim 
of entitlement to death pension benefits in March 2001 and 
applied for exclusion of her daughter's income in May 2002.

In 2002, the appellant received Social Security benefits in 
the amount of $587 monthly, her daughter received Social 
Security benefits in the amount $608 monthly; this creates a 
yearly income of $14,244.  This exceeded the maximum 
applicable income limitation of $8,389 for a surviving spouse 
with one child, effective December 1, 2001.

In 2003, the appellant and her daughter each received Social 
Security benefits, $600 and $616 per month, respectively.  In 
2004, the appellant received and her daughter received $616 
and $629 per month, respectively from Social Security.  In 
2005, the appellant and her daughter again received Social 
Security benefits of $641 and $672, respectively.  For each 
year, the appellant's income exceeded the maximum applicable 
income limitation.

On multiple Applications for Exclusion of Child's Income (VA 
Form 21-0571) the appellant listed her total monthly 
expenses.  In 2002 her monthly expenses totaled $1,773; her 
monthly expenses in 2003 were $1,754 per month.  In 2004 and 
2005, her monthly expenses were $1,512 per month.  The 
appellant listed the following monthly expenses: rent or 
mortgage payments, food, utilities and heat, telephone (lines 
1 and 2), operation of automobile, clothing, taxes, 
insurance, church contributions, furniture/household goods, 
cable TV, car payments, and security system. 

The appellant's reported family income is $14,244 for 2002, 
$14,436 for 2003, $14,478 for 2004, and $15,144 for 2005, 
consisting of her and her daughter's SSA income.  This income 
is excessive for improved pension benefits.

The appellant essentially recognizes that her family income 
is excessive for entitlement to improved pension benefits, 
however, she argues that her daughter's Social Security 
income should not be considered as countable income as it is 
not readily available for her use. She maintains that all of 
her daughter's Social Security income is used for her 
daughter's support and maintenance.

The evidence shows that the child's income from SSA benefits 
can be, and has been, readily applied to meet expenses 
necessary for reasonable family maintenance. 38 C.F.R. § 
3.23(d)(6).  As the presumption has not been rebutted, the 
Board finds that all of a child's income is reasonably 
available to or for the surviving spouse.

In the alternative, as previously mentioned, the appellant 
has argued that her claim should be considered under the 
hardship exclusion. She notes that, although the majority of 
her daughter's health care costs are covered by Medicare and 
TennCare, the appellant must pay out of pocket for dental and 
vision care.  The appellant also contends that she must pay 
out of pocket for her household maintenance, medical care, 
church, etc., as listed above.  

Only expenses necessary for reasonable family maintenance 
include expenses for basic necessities (such as food, 
clothing, shelter, etc.) and other expenses, determined on a 
case-by- case basis, which are necessary to support a 
reasonable quality of life. The Board will exclude the 
monthly expenses for cable television, a second telephone 
line, a security system, and church contributions, as these 
expenditures are not necessary for the basic necessities or 
are necessary to support a reasonable quality of life.  In 
addition, while the Board acknowledges that the appellant 
asserts that she has unreimbursed medical expenses, she has 
not provided documentation of such expenses.  See 38 C.F.R. § 
3.272(m).  

The Board will combine the allowable average monthly expense 
for 2002, of $1,773 per month, which creates a yearly expense 
of $21,276.  The allowable monthly expenses of $1,754 per 
month for 2003 combine to a yearly expense of $21,048.  For 
2004 and 2005, the monthly expenses of $1,512 combine for a 
yearly expense of $18,144.  The appellant has not provided 
such information for 2006 and 2007, despite requests by the 
RO.  As such, the appellant's annual expenses necessary for 
reasonable family maintenance ($21,276) in 2002 exceed her 
family's countable income ($14,244) by $7,032, and she is 
entitled to a hardship exclusion from her child's available 
income in that amount, but no more.  In 2003, the appellant's 
annual expenses necessary for reasonable family maintenance 
($21,048) exceed her family's countable income ($14,436) by 
$6,612.  For 2004, the appellant's annual expenses necessary 
for reasonable family maintenance ($18,144) exceed her 
family's countable income ($14,748) by $3,396.  And, for 
2005, the appellant's annual expenses necessary for 
reasonable family maintenance ($18,144) exceed her family's 
countable income ($15,144) by $3,000.  

As previously stated, only an amount equal to the amount by 
which annual expenses exceed countable annual income may be 
excluded.  Nonetheless, for all of the aforementioned time 
periods, even when the veteran's countable income is reduced 
by the amount of the hardship exclusion from her daughter's 
available income, i.e., $7,032 in 2002 and $6,612 in 2003, 
the appellant is left with countable income of $7,212 for 
2002 and $7,824 for 2003.  The Board concedes these amounts 
are below the maximum applicable income limitation for a 
widow with one dependent, effective December 1, 2001 and 
December 1, 2002, $8,389 and $8,507, respectively.  However, 
the Board points out that the appellant, in a July 2006 
statement, reported that she paid for expenses in excess of 
her income from a life insurance policy and that she has not 
provided any verification of the amount received.  Moreover, 
as to years 2004 to 2005, the appellant's countable income 
exceeded the maximum applicable income limitation for a widow 
with one dependent, even considering the hardship exclusion, 
so improved pension benefits are not payable for the period 
in question.

The Board notes that the maximum allowable rates for a 
surviving spouse with one child increases every year.  If the 
appellant's income decreases or her expenses, particularly 
her unreimbursed medical expenses, increase; she may reapply 
for improved pension benefits.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply. 38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999). Thus, the appeal is 
denied.



ORDER

Entitlement to payment of improved death pension benefits 
beyond April 1, 2002 is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


